Citation Nr: 1521986	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis with painful motion to include consideration of whether an additional and separate disability rating for residuals of left knee semilunar cartilage removal is warranted.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the RO that denied an increased disability rating for the Veteran's service-connected left knee disability.  The Veteran timely appealed.

In December 2010, the Veteran testified during a hearing before a former Veterans Law Judge.  In March 2011, the Board remanded the matter for additional development.

In September 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the December 2010 Board hearing and that he had the right to another Board hearing.  No response to the September 2012 letter was received.  Therefore, it is assumed that the Veteran does not wish to have a hearing.

In a February 2013 decision, the Board denied a disability rating in excess of 10 percent for service-connected left knee arthritis with painful motion; denied a disability rating in excess of 20 percent for service-connected status-post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity; and remanded an inferred claim for a total disability rating based on individual unemployability (TDIU) for additional development.

The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Joint Motion for Partial Remand, the parties moved to vacate the portion of the Board decision that denied a disability rating in excess of 10 percent for service-connected left knee arthritis with painful motion-to include the denial of an additional and separate rating for residuals of left knee semilunar cartilage removal-and remand the case to the Board. The Court granted the motion.  Thereafter, the case was returned to the Board.

In July 2014, consistent with the Court's order, the Board has recharacterized the issue on appeal as shown on the title page of this decision, and remanded the matter for additional development.  A review of the claims folder reflects the Veteran's outstanding VA treatment records have been associated with the claims folder, and he was afforded a January 2015 VA examination to identify the nature and severity of his service-connected left knee disability.  The Board finds that there has been substantial compliance with the remand orders and no further action is necessary in this regard.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period under appeal, the Veteran's left knee arthritis with painful motion has been manifested by frequent episodes of pain and swelling associated with semilunar cartilage involvement, full extension and flexion limited to 45 degrees.

CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, and not higher, for left knee arthritis with painful motion, to include consideration for residuals of left knee semilunar cartilage involvement, are met for the entire period under consideration in this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Letters from the RO dated in June 2008 and March 2009 apprised the Veteran of the information and evidence necessary to substantiate his claim for an increased rating for his left knee.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide. See 38 C.F.R. § 3.159(b)(1).  He was also advised of how disability ratings and effective dates are assigned.  The Board notes that the Veteran was not accorded a notice letter prior to the January 2007 rating decision that is on appeal and the rating decision stemmed from a re-evaluation of his service-connected left knee disorder.  The Veteran was notified of this re-evaluation in a December 2006 letter.  The Board does not find that the Veteran is prejudiced because he was notified of information and evidence necessary to substantiate his claim and the claim was thereafter readjudicated by way of a supplemental statement of the case. 

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service treatment records, post-service treatment records, and his testimony and lay statements.

In March 2011 and July 2014, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  A March 2011 letter from the RO requested that he identify any additional private medical records and the Veteran replied that all information had been submitted.  Additional VA treatment records were associated with the claims folder and VA examinations were provided in January 2007, April 2009, May 2011, and January 2015.  In each of the examination reports, the VA examiner reviewed the claims folder and conducted an examination, recorded range of motion measurements (which considered the degree of severity of pain), and provided sufficient information such that the Board's determination is an informed one.  Accordingly, the examination was adequate.  In sum, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions. 

The Board has considered that the January 2015 VA examiner failed to explicitly identify the symptoms and effects of the service-connected left knee disability due to arthritis as opposed to those associated with any residuals of left knee semilunar cartilage removal.  That being said, the 2015 VA examination report does demonstrate that the VA examiner recorded the Veteran's complaints and findings from clinical evaluation, and provided opinions in regard to functional loss and additional limitation during flare-ups.  Moreover, as discussed below, the Board finds that it is more appropriate to rate the Veteran's left knee disability under Diagnostic Code 5258 for symptomatic cartilage involvement.  Further, the Board finds that the assignment of separate awards for limitation of motion and residuals of residuals of left knee semilunar cartilage involvement is prohibited under VA's anti-pyramiding regulations.  See 38 C.F.R. § 4.14.  The Board does not find that the Veteran is prejudiced in this matter.  Accordingly, the Board is satisfied with the substantial compliance of its 2014 remand directives.  See Stegall, 11 Vet. App. at 271 (1998). 

The Veteran was also provided an opportunity to set forth his contentions during the hearing before a VLJ in December 2010.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims (The Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the December 2010 hearing, the VLJ enumerated the issues on appeal. Information was obtained regarding treatment for his disability and the severity of the disability and functional impairment resulting therefrom.  The RO hearing officer also elicited testimony concerning the level of severity of the disability and functional impairment resulting therefrom.  The Veteran has not asserted that there was prejudice with respect to the conduct of either hearing. 

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA nor prejudice the Veteran.

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003 (which requires x-ray evidence).

The Veteran seeks higher ratings for his service-connected left knee disability. The RO has characterized the two disabilities as left knee arthritis with painful motion, which is rated based on limitation of motion; and status-post left knee injury, including patellar tendon laceration, traumatic surgical scar and medial ligament laxity, which is evaluated based on lateral instability. 

In the February 2013 decision, the Board denied an increased evaluation in excess of 10 percent for disability of arthritis, left knee with painful, and denied an increased evaluation in excess of 20 percent for the disability of status-post left knee injury, including patellar tendon laceration, traumatic surgical scar and medial ligament laxity.  As noted in the Introduction, the Court only vacated the denial of a disability rating in excess of 10 percent for service-connected left knee arthritis with painful motion-to include the denial of an additional and separate rating for residuals of left knee semilunar cartilage removal, and remanded the matter back to the Board.  As such, the Board will only address the claim for increased rating for left knee arthritis with painful motion and residuals of left knee semilunar cartilage removal in this decision. 

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In December 2006, the Veteran was seen in the emergency room for complaints of left knee pain.  He reported that his knee buckled, twisted, and he ended up sitting on his foot.  Since then, he has had left knee pain with weight bearing and swelling.  There was mild left knee effusion and tenderness at the medial joint aspect but the knee was stable.  An MRI revealed medial joint compartment with a large horizontal oblique tear of posterior horn of medial meniscus and mild non-uniform thinning of articular cartilages.  There was no significant joint effusion and the ligaments were intact.  In January 2007, the Veteran was seen for reports of medial sided pain and popping and giving way.  

In January 2007 the Veteran was accorded a VA joints examination.  During the examination the Veteran reported that he twisted his knee and it buckled under him, causing severe pain.  He described his left medial knee pain as 4/10 at rest and as 7-10/10 with weight bearing.  He indicated modest relief to 5-6/10 with Motrin.  He reported that he has continued to work but took three days off work since hurting his knee.  He indicated that he did not take any time off work for the knee over the past 12 months.  He reported that he used a heating pad, in addition to taking Motrin, and used cushioned inserts in his shoes.  He indicated that he used a knee brace since he twisted his knee.  He reported pain, weakness, stiffness, intermittent swelling, instability, giving way, locking, fatigability, limited range of motion, and lack of endurance since he twisted his knee.  Walking was limited since he tore the meniscus and he arranged things so he only walked a few minutes at a time.  He was able to drive without problems. 

Physical examination revealed an antalgic gait favoring the left knee.  Left knee range of motion revealed flexion from 0 to 100 degrees with an increase of baseline pain from 90 to 100 degrees.  Extension was to 0 degrees.  DeLuca testing showed no increased limitation of range of motion, a slight increase of pain, and no lack of endurance after two repetitions.  An x-ray correlated to a 2003 study of the left knee included an impression of progressive degenerative changes and osteochondrosis.  The diagnosis was progressive patellofemoral degenerative joint space changes and osteochondrosis. 

In a December 2007 statement, the Veteran indicated that his pain and weakness has steadily increased in the years. 

In March 2007, the Veteran underwent a left knee arthroscopy and meniscal debridement of the medial and lateral meniscus.  The procedure revealed a minor tear of the posterior horn of the lateral meniscus and a major tear of the posterior horn of the medial meniscus.   In April 2007, the Veteran reported that he heard a pop in his left knee after walking for several hours.  He developed increased pain in the medial joint area and swelling.  An examination revealed the left knee was slightly swollen and slightly warm but not red.  He had full range of motion.  Later in the month, the Veteran exhibited instability and flexion to 120 degrees.  An April 2007 x-ray revealed no evidence of fracture or dislocation.  The impression was unremarkable.  A June 2007 MRI showed chondromalacia in the lateral facet of the patella and joint effusion. The impression was a stable tear of the posterior horn of the medial meniscus.  In August 2007, the Veteran had diffuse swelling of the left knee and lateral joint line pain. His active range of motion was from 0 to 125 degrees with no complaints of pain.  Manual muscle testing revealed 5/5.  The physician noted that a June 2007 MRI failed to show an ACL or PCL tear.   An October 2007 physical therapy note revealed his range of motion and strength in his left quad and hamstrings were within normal limits. 

During a February 2009 Decision Review Officer (DRO) hearing, the Veteran testified that during work he walked on a cement floor all day and by lunch time, he would go out and put on a Cryo Cuff (ice pack) and be limping by the end of the day.  He indicated that his knee was getting weaker and he would feel destabilization after sitting in a chair or stepping out of his car.  He stated that he had been feeling weakness and instability that has gradually gotten worse and worse.  When discussing range of motion, the Veteran indicated that he could achieve 90 degrees of flexion and about 75 degrees without force.  He indicated that cortisone shots do not help.  He also testified that he planned to retire in a year and a half. 

In April 2009, the Veteran was afforded another VA joints examination.  The examination report shows that the Veteran reported constant pain in his left knee that he described as 3/10 but as 10/10 with weight bearing activities.  He felt that his left knee was weaker and would swell intermittently after walking.  He denied any heat, redness, and locking.  He reported that he felt his left knee was unstable and reported that it gives out at least four times a week. He reported that he has fallen in the past and indicated fatigability and lack of endurance.  The Veteran denied any additional limitation of motion or functional impairment during a flare-up.  The Veteran indicated that he wore a knee brace and used a walker.  The Veteran also reported that he lost three to four days from work in the past year. 

Physical examination revealed an upright and antalgic gait with no functional limitations on standing and walking.  There was lateral shoe wear pattern to indicate abnormal weight bearing.  There was no evidence of edema, effusion, instability, weakness, redness, or abnormal movement but there was guarding on movement. Palpation revealed crepitus and point tenderness of the medial condyle and medial femoral condyle.  Range of motion showed flexion from 0 to 130 degrees with pain from 100 to 130 degrees and extension at 0 degrees (full extension).  The Veteran's knee was painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  There was no estimated additional decrease in range of motion with flare-ups.  The diagnosis was degenerative joint disease of the left knee and medial meniscus injury.  The examiner indicated that the Veteran had mild to moderate functional impairment as a result of decreased range of motion.  The claims file was not available for the 2007 and 2009 examiners to review but this does not render the examinations inadequate as the examiners conducted thorough physical examinations of the Veteran, reported the Veteran's symptoms, and as sufficient information was provided such that the Board can render an informed determination. 

In May 2009, the Veteran complained of left knee pain.  An x-ray revealed stable chondrocalcinosis with no evidence of fracture, dislocation, or focal bone lesion.  He described his pain as 8/10.  Active range of motion revealed flexion from 0 to 132 degrees and extension was 0.  Strength was assessed as 5/5, bilaterally in the lower extremities except the Veteran exhibited 4- on extension and 4+ on flexion with pain noted with both.  No atrophy was noted.  He was tender to palpation at the medial joint line.  He exhibited a decreased stance time on the left side and had a mildly antalgic gait.  He was positive for patella grind, valgus stress, and McMurray testing but was negative on anterior drawer.  The assessment was decreased left knee range of motion, decreased bilateral lower extremities strength, positive tenderness to palpation along the medial joint line and infrapatella areas, and his positive tests on grind, McMurray, valgus stress tests led to decreased function including walking and prolonged sitting.  His symptoms were consistent with a possible left meniscus tear/osteoarthritis.  

Another June 2009 outpatient note diagnosed the Veteran with bilateral osteoarthritis.  He had some mild tenderness over the patellar ligament.  There was no effusion noted, no increased warmth, and his stability was intact.  In July 2009, the Veteran reported continued pain with prolonged standing or walking. He had tenderness to palpation along the medial joint line but since his knee "popped," he has had lateral knee soreness. 

In a February 2010 statement, the Veteran reported that his knee has been getting weaker with increasing swelling and pain.  He also indicated that the pain and swelling resulted in him taking an early retirement when it was offered to him. 

During his December 2010 Board hearing, the Veteran testified that he was undergoing physical therapy for his knee.  He indicated that he retired in October 2009.  He indicated he could bend his knee as long as he concentrated on doing so; he reported that it was painful to bend his knee.  He also indicated that he wore a metal hinged knee brace.  He testified that he experienced popping or cracking of the knee joints and could feel as if his bones were rubbing together and heating up. He testified that his knee has given out on him and he has fallen due to this.  The Veteran stated that while he was a truck driver, he uses a compression ice pack.  He also indicated that he missed approximately three weeks of work in the last year due to his left knee.  He testified that he took an early retirement when it was offered because of his knee. 

A coworker's statement indicated that the Veteran favored his left knee and complained about severe pain in the knee.  He also reported that the Veteran needed to wear a knee brace because sometimes his knee would give out. 

A February 2011 x-ray revealed bilateral chondrocalcinosis compatible with calcium pyrophosphate dyhydrate deposition disease (CPPD). 

In May 2011, the Veteran underwent a third VA joint examination.  During the examination the Veteran reported daily pain in his left knee.  He indicated that the pain is all day long and was constant; he rated the pain as 8/10 and described it as stabling.  He denied any flares of the pain and denied locking.  He denied any physician directed bed rest/incapacitating episodes in the past year due to his left knee.  He was unable to walk more than 1/4 mile and unable to run at all.  He was also unable to stand in one position more than one to two minutes long and he avoided climbing stairs.  He reported that he had to stop driving his jeep and motorcycle because of the pain in his left knee.  The Veteran reported that he was still working full time in his own business and indicated that he missed zero days of work this past year due to his knee.  He did report that he missed 12 weeks of work in 2009 from the post office when he was working there full time. 

Physical examination revealed a limp gait and the Veteran was using braces on his knees with no use of assistive devices.  He had 5/5 strength in his lower extremities, bilaterally and his reflexes were 2+ at the knees.  He had no erythema, edema, or tactile crepitus of the knees bilaterally.  There was no ankylosis.  His range of motion of the left knee was flexion from 0 to 45 degrees with pain and from 0 to 45 degrees upon repetition; there was no decrease with repetitive movement.  There was no DeLuca criterion and the Veteran was able to extend to 0 degrees bilaterally with pain upon repetition; there was no decrease with repetitive movement and no DeLuca criteria shown.  The examiner indicated there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use. The impression was left knee chondrocalcinosis compatible with CPPD.  The examiner noted that the Veteran denied flare-ups.  He also noted there was no instability or subluxation of the left knee present upon examination.  The Veteran had not further denied any locking nor was there any evidence of locking upon physical examination. 

Subsequent VA treatment records show that the Veteran continued to complain of left knee pain and instability.  He wore knee braces to assist with ambulation.  A September 2014 VA treatment note shows that the Veteran had an antalgic gait, but he good range of motion in his left knee. 

In January 2015, the Veteran was afforded another VA joint examination.  The examination report shows the Veteran complained of constant pain in his left knee, which he described as "achy" and for which he took 800 mg of Ibuprofen daily.  He also complained of symptoms of swelling, giving away, as well as locking.  He reported that he is no longer able to drive a standard vehicle because of left knee problems.  The Veteran reported flare-ups of pain in his left knee with standing and walking, as well as decrease endurance secondary to instability in his knee.  The Veteran reported a history of a left medial meniscus repair in 2009 and a subsequent re-injury but no further surgical treatment.  He reported that he can only stand or walk for an hour before stopping to rest.  The Veteran reported that he had difficulty with climbing and descending stairs as well as some problems with crouching.  

Clinical evaluation revealed that the Veteran had range of motion from zero to 130 degrees, when pain begins after repetitive use.  There was evidence of painful motion, but there was no evidence of further additional limitation of motion after repetitive use.  The VA examiner noted that the Veteran's repeated use of the left knee over time would result in functional limitation due to pain and lack of endurance.  The VA examiner opined that it is more likely than not that the Veteran would have at least a 10 degree change in range of motion with flexion in the left knee with a significant flare-up or repeatedly over a period of time.  Muscle strength was evaluated as 5/5 and there was no evidence of muscle atrophy or anklyosis.  The Veteran required the use of knee braces as assistive devices to stabilize his gait.  It was noted that 2011 x-ray filmed revealed evidence of bilateral chondrocalcinosis compatible with CPPD.  A diagnosis of traumatic arthritis was confirmed. 

Initially, the Board that the RO assigned the Veteran a 10 percent disability rating under Diagnostic Code 5010 for arthritis, and the evidence showed that the Veteran's limitation of motion was noncompensable under Diagnostic Codes 5260 and 5261 prior to May 5, 2011.  During the May 2011 examination limitation of flexion to 45 degrees was shown, which supports the assignment of a 10 parent evaluation based on limitation of flexion under Diagnostic Code 5260.  However, throughout the entire period under appeal, the competent medical and lay evidence of record has reflected that the Veteran's limitation of motion in his left knee is also the result of semilunar cartilage involvement.  

In this regard, the medical evidence shows that the Veteran had tears of oblique tear of posterior horn of medial meniscus and mild non-uniform thinning of articular cartilages in December 2006.  In March 2007, the Veteran underwent left knee arthroscopy and meniscal debridement of the medial and lateral meniscus which revealed a minor tear of the posterior horn of the lateral meniscus and a major tear of the posterior horn of the medial meniscus.  A June 2007 MRI revealed a stable tear of the posterior horn of the medial meniscus.  In May 2009, a physician indicated that the Veteran's symptoms were consistent with a possible left meniscus tear/osteoarthritis.  These symptoms would fall under the provisions of Diagnostic Code 5258.

Notably, the Veteran cannot receive ratings for his left knee disability under both Diagnostic Codes 5258 and Diagnostic Codes 5010 or 5260 without violating the rule against pyramiding.  See 38 C.F.R. § 4.71a.  

In this regard, the Veteran has reported intermittent episodes of locking in his left knee as well as symptoms of pain and swelling.  In particular, he reported that he is no longer able to drive a standard vehicle because his left knee "jams" and he is unable to operate a clutch.  There is also objective evidence of pain and effusion.  However, all of these symptoms ultimately result in limitation of motion.  For instance, the January 2015 VA examiner found that the Veteran's disability involving degenerative arthritis and status post meniscus repair caused him functional impairment with difficulty with prolonged walking and standing, as well as difficulty with climbing and descending stairs.  These activities all require range of movement in the knee.  

A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  STEDMAN'S MEDICAL DICTIONARY, 1742 (27th ed., 2000).  Thus, symptoms of dislocated semilunar cartilage are broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and locking.  Therefore, assigning separate ratings under Diagnostic Code 5258 and diagnostic codes governing limitation of motion in the knee (Diagnostic Codes 5010, 5260 and 5261) would violate the prohibition against pyramiding, as it would compensate the Veteran twice for the same symptomology. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is considered pyramiding which is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, the Board does find that the evidence of record does support the assignment of a 20 percent evaluation for left knee disability based on symptomatic semilunar cartilage involvement.  The assignment of a particular diagnostic code is always a matter within the purview of a VA adjudicator.  See Butts v. Brown, 5 Vet. App. 532 (1993).  In this case, the Board considers it "more appropriate" to use a rating code other than the one used by the RO, Diagnostic Code 5010 (arthritis and painful motion) and provide for evaluation based upon Diagnostic Code 5258 (dislocated semilunar cartilage).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5258 provides a 20 percent rating for dislocated cartilage with frequent episodes of "locking," pain, and effusion in to the joint.  38 C.F.R. § 4.71a.  Here, the competent medical and lay evidence of record demonstrates that the Veteran's left knee disability involves such symptomatology, and supports the assignment of a 20 percent evaluation during the entire period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.   The 20 percent rating is the maximum rating available under Diagnostic Code 5258 for dislocated semilunar cartilage.  Id. 

The Board has considered whether the Veteran could receive a higher evaluation under diagnostic codes applicable to loss of motion.  However, the record does not demonstrate that an evaluation in excess of 20 percent is warranted for left knee disability based on limitation of motion.  At worst, the evidence of records reflects that the Veteran's left knee disability is limited to 45 degrees on flexion and with full extension. 

Regarding limitation of motion on flexion, prior to May 5, 2011, the Veteran's flexion ranged from 100 to 132 degrees, with pain from 90 to 100 degrees on examination in January 2007, and from 100 to 130 degrees on examination in April 2009.  There was no evidence of more or less movement than normal, weakened movement, excess fatigability, or incoordination, to include on use nor was there any additional limitation of motion due to pain.  Deluca, supra.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted pursuant to Diagnostic Code 5260.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 

The May 2011 VA examination report shows that the Veteran's limitation of motion did meet the criteria for a 10 percent rating under Diagnostic Code 5260.  However, the Board finds that a rating in excess of 20 percent is not warranted for any period of time covered by this claim.  The Veteran reported painful motion, swelling, fatigability, and lack of endurance.  See August 2003 VA examination, January 2007 VA examination, March 2007 VA treatment record, August 2007 VA treatment record, April 2009 VA examination, May 2011 VA examination, and January 2015 VA examination.  However, at no point in time does the Veteran's limitation of motion on flexion more nearly approximate 30 degrees.  In the May 2011 VA examination report, the examiner found that the Veteran's range of motion of the left knee was flexion from 0 to 45 degrees.  At the time of examination, the Veteran reported pain from 0 to 45 degrees, but he did not exhibit a decrease with repetitive movement.  Further, the examiner indicated there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use. In addition, the Veteran denied flare-ups.  

While the Veteran reported episodes of flare-ups during the January 2015 VA examination, the clinical evidence demonstrated that the Veteran's range of motion in his left knee was well-beyond the criteria associated with compensable evaluations, even when considering the Deluca factors.  Thus, during the pendency of the appeal, evidence does not demonstrate that the Veteran's limitation of motion worse than to 45 degrees, so as to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

As previously stated, separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  The Veteran is not entitled to a separate rating under Diagnostic Code 5261 as he was consistently able to extend to 0 degrees.  See January 2007 VA examination and April 2007 VA treatment record showing full range of motion, April 2009 VA examination, May 2009 VA treatment record, May 2011 VA examination, and January 2015 VA examination. 

Thus, for the reasons stated above, the Board finds that a rating in excess of 20 percent is not warranted for left knee arthritis with painful motion based on limitation of motion under Diagnostic Code 5260 or 5261 for any period of time that is covered by this claim.  

As muscle strength was slightly decreased in May 2009, the Board has also considered whether a separate or higher evaluation is warranted pursuant to the diagnostic criteria pertaining to muscle injuries.  Muscle injuries are evaluated under diagnostic codes set forth in 38 C.F.R. § 4.73.  Flexion of the knee and outward and inward rotation of the flexed knee is addressed by Muscle Group XIII. See 38 C.F.R. § 4.73 (Diagnostic Code 5313).  Muscle Group XIII encompasses the extension of the hip and flexion of the knee.  The functions of these muscles include outward and inward rotation of the flexed knee, acting with rectus femoris and Sartorius synchronizing simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over-pulley action at the knee joint.  Id.  Under Diagnostic Code 5313, slight muscle damage warrants a noncompensable rating.  The next higher, 10 percent rating is assigned for moderate muscle damage.  A 30 percent rating is assigned to moderately severe muscle damage and a 40 percent rating is assigned to severe muscle damage. 

Extension of the knee and simultaneous flexion of the hip and flexion of the knee is addressed by Muscle Group XIV.  See 38 C.F.R. § 4.73 (Diagnostic Code 5314). Under Diagnostic Code 5314, slight muscle damage warrants a noncompensable rating.  The next higher, 10 percent rating is assigned for moderate muscle damage. A 30 percent rating is assigned to moderately severe muscle damage and a 40 percent rating is assigned to severe muscle damage.  Diagnostic Code 5315 also contemplates flexion of the knee and provides a noncompensable rating for slight muscle damage, a 10 percent evaluation for moderate disability, a 20 percent rating for moderately severe disability and a 30 percent rating for severe disability. 

Having carefully reviewed the evidence, the Board concludes that a separate rating is not warranted as the criteria set forth in Diagnostic Codes 5260 and 5261 already contemplate limitation of motion on flexion and extension, which the Board previously found considered in the assignment of a 20 percent evaluation under Diagnostic Code 5258.  To assign a separate rating would constitute impermissible pyramiding as the same manifestations are contemplated by the applicable criteria for knee disabilities and muscle disabilities affecting motion of the knee.  Also, the cardinal signs and symptoms of muscle disability including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement pursuant to 38 C.F.R. § 4.56(c) are also contemplated under Codes 5260 and 5261, limitation of motion on flexion and extension pursuant to 38 C.F.R. §§ 4.40 , 4.45 and 4.59.  Moreover, in light of the minimal loss of strength shown on one examination to 4- on extension and 4+ on flexion, at worst moderate disability is shown and a higher evaluation thus is not available under the muscle codes.  See 38 C.F.R. § 4.56(d) (moderate disability is manifested by some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side). 

Additionally, for the entire claim period, as the evidence of record fails to demonstrate ankylosis, nonunion or malunion of the tibia or fibular, or genu recurvatum; the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively. 

The Veteran's disability due to status-post left knee injury, including patellar tendon laceration, traumatic surgical scar, and medial ligament laxity was previously addressed in the February 2013 Board decision.  This was evaluated under Diagnostic Codes 5257 (instability) and 7805 (residual scar).  The Board's 2013 denial of an evaluation in excess of 20 percent for that matter has not been disturbed and the matter is no longer on appeal.  

The Board has considered the lay statements, regarding his symptoms and the severity thereof, including that of a friend which indicates he has severe pain in the knee and wears a brace because his knee gives out.  However, while these statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 20 percent for arthritis/limitation of motion are met or approximated. 

Extraschedular Considerations

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee arthritis with painful motion and instability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left knee arthritis with painful motion and instability is fully addressed by the rating criteria under which such disabilities are rated.  The Veteran's symptoms, include weakness, swelling and pain, which result in limitation of motion and giving way are contemplated by the currently assigned ratings.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The matter of TDIU has been raised by the record and is discussed below in the remand portion. 

ORDER

Entitlement to a disability rating of 20 percent for left knee arthritis with painful motion and cartilage involvement, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In a February 2013 decision, the Board found that a claim for TDIU is part of this appeal and remanded the matter to the Agency of Original Jursdiction (AOJ) provide the Veteran with notice regarding that claim, obtain outstanding VA treatment records, provide him with a VA examination if needed, and then adjudicate the claim and issue a supplemental statement of the case (SSOC).  The records reflects that the Veteran was provided with sufficient notice in June 2013, and since then, his VA treatment records have been associated with the claims folder and he was provided with a VA examination in January 2015.  However, the AOJ has not yet adjudicated the matter in a SSOC.  

Notably, in a February 2015 correspondence, the Veteran informed VA that he had to relinquish his commercial driver's license because of the severity of his service-connected left knee disability.  This additional evidence has not yet been addressed by the AOJ. 

Accordingly, the case is REMANDED for the following action:

After undertaking any other development action deemed warranted and readjudicate the claim for TDIU, taking into consideration of whether referral of the claim for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b) (2014).  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


